PER CURIAM.
Connie Broomfield was convicted on her plea of nolo contendere to two counts of sale of cocaine and two counts of possession of cocaine, which were charged in two circuit court eases. Her convictions and sentences are affirmed, but the costs and fees assessed against her must be reversed.
The costs included in the written sentence entered in case number 96-788 are reversed as being contrary to the oral pronouncement at sentencing that costs and fees were waived. The trial court’s oral pronouncement controls over the written sentence. See Glaubius v. State, 675 So.2d 211 (Fla. 4th DCA 1996), approved in part, quashed in part on other grounds, 688 So.2d 913 (Fla.1997).
The public defender’s liens in both cases must be reversed because the appellant was not advised of her right to a hearing on the amount of the liens, as required by Rule 3.720(d)(1), Florida Rules of Criminal Procedure. On remand, the trial court is directed to apprise appellant of her right to contest the amount of the liens and to set the matter for hearing if she chooses to exercise that right. See Brown v. State, 682 So.2d 667 (Fla. 4th DCA 1996).
REVERSED and REMANDED.
GLICKSTEIN, GUNTHER and STEVENSON, JJ., concur.